                IN THE UNITED STATES DISTRICT COURT
                FOR THE DISTRICT OF SOUTH CAROLINA

 Dora Staley,                     )          C/A No.: 3:19-2829-MGL-SVH
                                  )
                   Plaintiff,     )
                                  )
       vs.                        )
                                  )                     ORDER
 South     Carolina    State  Law )
 Enforcement Division,            )
                                  )
                   Defendant.     )
                                  )

      Plaintiff, proceeding pro se and in forma pauperis, brought this action

alleging violations of his constitutional rights by South Carolina State Law

Enforcement Division (“Defendant”). On January 29, 2020, Defendant filed a

motion to dismiss. [ECF No. 30]. As Plaintiff is proceeding pro se, the court

entered an order pursuant to Roseboro v. Garrison, 528 F.2d 309 (4th Cir.

1975), advising her of the importance of the motion and of the need for her to

file an adequate response by March 2, 2020. [ECF No. 32]. Plaintiff was

specifically advised that if she failed to respond adequately, the motion may be

granted.

      Notwithstanding the specific warning and instructions set forth in the

court’s Roseboro order, Plaintiff has failed to respond to Defendant’s motion.

As such, it appears to the court that she does not oppose the motion and wishes

to abandon this action. Based on the foregoing, Plaintiff is directed to advise
the court whether she wishes to continue with this case and to file a response

to the motion for summary judgment by March 20, 2020. Plaintiff is further

advised that if she fails to respond, the undersigned will recommend that this

action be dismissed for failure to prosecute. See Davis v. Williams, 588 F.2d

69, 70 (4th Cir. 1978); Fed. R. Civ. P. 41(b).

      IT IS SO ORDERED.



March 6, 2020                               Shiva V. Hodges
Columbia, South Carolina                    United States Magistrate Judge




                                        2
